Citation Nr: 0305815	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-05 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date, prior to December 1, 2000, 
for the award of a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The appellant had active military service from March 1967 to 
April 1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                   


FINDINGS OF FACT

1.  In an October 2001 rating action, the veteran was awarded 
TDIU benefits, effective from December 1, 2000.

2.  Prior to December 1, 2000, the veteran had been employed 
since October 1998.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 1, 2000 
for an award of TDIU benefits have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2002).       


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arose in the context of the veteran's earlier 
appeal to establish service connection for PTSD, and after 
that had been established effective from the date of his 
claim in November 1997, the subsequent appeal concerning the 
disability rating assigned for that disorder.  During the 
course of his appeal for an increased rating, the veteran 
submitted an application for TDIU benefits (VA Form 21-8940), 
which was denied by the RO and which was likewise appealed.  
In an October 2001 decision, the Board granted an increased 
70 percent rating for PTSD, and likewise awarded TDIU 
benefits.  In implementing the Board's decision later that 
same month, the RO established November 1997 as the effective 
date for the 70 percent disability evaluation that had been 
granted, and December 1, 2000 as the effective date for the 
award of TDIU benefits.  This appeal with respect to the 
effective date awarded for TDIU benefits then ensued.  

Applicable criteria, contained in section 5110(a) of Title 
38, United States Code, requires that:

Unless specifically provided otherwise in this 
chapter, the effective date of an award based on . 
. . a claim for increase . . . of compensation . . 
. shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of 
receipt of application therefor.

Section 5110(b)(2) of title 38 provides that:

The effective date of an award of increased 
compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability 
had occurred, if application is received within one 
year from such date.

Subsections 3.400(o)(1) and (2) of title 38, Code of Federal 
Regulations, which implement the statutory subsections, 
provide as follows:

(o) Increases (38 U.S.C. [§§] 5110(a) and 
5110(b)(2), . . .) -- (1) General. Except as 
provided in paragraph (o)(2) of this section . . . 
, date of receipt of claim or date entitlement 
arose, whichever is later. . .

(2) Disability compensation. Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.

38 C.F.R. § 3.400(o)(1), (2) (2000).

A total disability rating for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any non-service-connected disorders.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: Provided [t]hat, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. . . . It 
is provided further that the existence or degree of 
non-service- connected disabilities or previous 
unemployability status will be disregarded where 
the percentages referred to in this paragraph for 
the service-connected disability or disabilities 
are met and in the judgment of the rating agency 
such service- connected disabilities render the 
veteran unemployable.  38 U.S.C.A. § 4.16(a).  

With the award of a 70 percent evaluation for PTSD effective 
from November 1997, the veteran met the minimum schedular 
criteria for TDIU benefits at that time.  His other service 
connected disabilities are a low back disorder, rated 10 
percent disabling; and burn scars on his back and arms, each 
rated non-compensably disabling.  During the course of his 
appeals, a considerable body of evidence was obtained with 
respect to the veteran's employment.  This shows that the 
veteran apparently worked full time as a groundskeeper at a 
hospital between 1993 and January 1997; that he worked for 
three other employers in 1997 (although the length and nature 
of this employment is unclear); that he worked for three 
months in the Spring of 1998 on a farm; for another month at 
Whitehead Consultants that year, and elsewhere from October 
1998 to June 1999 as a custodian.  Shortly after this 
employment, the veteran went to work as a custodian at a 
military academy where he was apparently employed full time 
until February 2000.  In a statement received from the 
veteran's representative in April 2001, it was acknowledged 
that after this military academy employment, the veteran 
worked at a company named American Wilcon Plastics from 
February 2000 to November 2000.  As indicated above, the 
veteran has since been awarded TDIU benefits, effective from 
December 1, 2000, the first day of the month following the 
month in which he was last employed.  

As is obvious from the nature of the benefit sought, a 
requirement for an award of TDIU benefits is that the 
claimant be unemployable.  Here, the veteran has had 
considerable periods of employment since he met the minimum 
schedular criteria for a TDIU award in 1997.  Most 
significantly, is that his most recent period of employment 
extended from October 1998 to November 2000.  In the face of 
this evidence of extended actual employment prior to December 
1, 2000, it cannot be reasonably concluded that the veteran 
met the criteria for TDIU benefits prior to that date.  
Accordingly, the veteran's appeal is denied.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that a copy of the rating decision 
was sent to the veteran, and that this document described the 
rationale for the conclusion reached on the question at 
issue.  Similar information was included in the statement of 
the case, together with citation to the law and regulations 
governing this matter.  The statement of the case also set 
forth applicable portions of the VCAA including the parties 
responsibilities in obtaining evidence, and described the 
evidence considered in this appeal.  Under these 
circumstances, the Board considers the VCAA notice 
requirements to have been met.  

VA also has a duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  In this regard, the evidence includes 
private medical records from the Carroll County Memorial 
Hospital, from July 1996 to April 1997, a VA examination 
report, dated in January 1998, outpatient treatment records 
from the Kansas City VAMC, from September 1997 to February 
2000, a VA examination report, dated in July 1998, copies of 
the appellant's W-2 Forms for the years 1989, 1991, 1992, 
1993, 1994, and 1997, a copy of a Personal Earnings and 
Benefit Estimate Statement from the SSA, dated in February 
1998, VA Form 21-4192, from the Ralls Company, received by 
the RO in September 1999, VA Form 21-4192, from the Shirkey 
Leisure Acres, received by the RO in September 1999, VA Form 
21-4192 from the National Management Resources (Wentworth 
Military Academy), received by the RO in October 1999, a VA 
PTSD examination report, dated in October 1999, and a 
statement from the appellant's representative, dated in April 
2001.  There is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  Consequently, the Board 
concludes that the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.



ORDER

The appellant's claim of entitlement to an effective date, 
prior to December 1, 2000, for the award of a total 
disability rating for compensation purposes on the basis of 
individual unemployability, is denied.   





	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

